DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Li et al. (“Quantification of tear proteins and sPLA2-IIa alteration in patients with allergic conjunctivitis,” 14 October 2010, cited in the IDS filed 17 April 2020) discloses a method, the method comprising:
a. obtaining a tear sample from a subject (tears from allergic conjunctivitis patients) (see fig. 1 caption, p. 2086); 
b. determining the level of human serum albumin in the tear sample (see Table 1, p. 2087); 
However, the prior art neither teaches nor fairly suggests a method comprising:
c. from the determined level of human serum albumin, assigning a score for the determined amount of human serum albumin; and 
d. from the assigned score, calculating a cutoff probability score, according to the following equation:  
    PNG
    media_image1.png
    41
    311
    media_image1.png
    Greyscale
 
wherein if the calculated cutoff probability score is from 50% to 60%, the subject has an ocular surface disorder; and 
e. treating the subject.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797